Citation Nr: 0011427	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the character of the appellant's discharge from 
active military service constitutes a bar to Department of 
Veterans Affairs (VA) benefits.

2.  Whether the character of the appellant's discharge 
constitutes a bar to health care benefits under chapter 17, 
Title 38, United States Code, for disabilities determined to 
be a result of service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant was inducted into service in February 1968.  
The appellant was separated from service in May 1973, 
following a period of absence without leave (AWOL) of 385 
days, under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 administrative 
decision of the VA Regional Office (RO) in Nashville, 
Tennessee, which determined that the character of the 
appellant's discharge barred him from eligibility for VA 
benefits or health care.  In February 1997, the Board 
remanded this case for additional development.  In January 
2000, the appellant and his representative were informed 
through a supplemental statement of the case of the continued 
denial of his claims.


FINDING OF FACT

The appellant's discharge from service in May 1973 was based 
upon a period of AWOL in excess of 180 days.


CONCLUSION OF LAW

The appellant's discharge from service in May 1973 is 
considered to be a bar to VA benefits and health care.  
38 U.S.C.A. §§ 101(2), 5107(a) (West 1991); 38 C.F.R. 
§§ 3.12(c)(6), 3.360 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991).

According to 38 C.F.R. § 3.12(b) (1999), a discharge or 
release from service under one of the conditions specified in 
this section is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release or unless 
otherwise specifically provided (38 U.S.C. 5303(b)).  
According to 38 C.F.R. § 3.12(c)(6) (1999), a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days is a bar to the payment of VA benefits.  
This bar to benefit entitlement does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  The following factors will be 
considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:  
(i) Length and character of service exclusive of the period 
of  prolonged AWOL.  Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation; (ii) Reasons for 
going AWOL.  Reasons which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given as to how the situation 
appeared to the person himself or herself, and not how the 
adjudicator might have reacted.  Hardship or suffering 
incurred during overseas service, or as a result of combat 
wounds or other service-incurred or aggravated disability, is 
to be carefully and sympathetically considered in evaluating 
the person's state of mind at the time the prolonged AWOL 
period began; (iii) A valid legal defense exists for the 
absence which would have  precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph the defense must go 
directly to the substantive issue of absence rather than to 
procedures, technicalities or formalities.

In the instant case, the appellant's personnel records 
indicated that he was absent without authorization from July 
30, 1970 to September 1, 1970.  In August 1970, 
correspondence was sent to his wife, informing her of his 
absence, and which requested that she provide information as 
to his whereabouts or convince him to turn himself in.  After 
his return, his punishment consisted of a reduction in rank, 
forfeiture of pay and confinement to barracks.  He did not 
appeal this punishment.  He was again absent without leave 
from January 26 to 31, 1972, after he failed to return from 
liberty.  Then, one month prior to his scheduled discharge, 
he absented himself without leave beginning on February 23, 
1972 until March 11, 1973, a period of 385 days.  His wife 
had been informed of his absence in February and March 1972.  
Again, her assistance was requested.  On April 16, 1973, it 
was noted that he had been given the option of serving 
another year of probationary duty in order to finish his 
service obligation with an honorable discharge.  However, he 
indicated that it was more important for him to return to his 
family.  It was commented that he was having family problems, 
which had begun while he was in Vietnam.  He understood that 
his decision meant that he would receive a less than an 
honorable discharge.  On April 30, 1973, it was noted that he 
was a heavy drug user.  On May 10, 1973, an undesirable 
discharge was recommended, despite the acknowledgment that he 
had completed 46 months of a 48 month tour of duty 
successfully.  Prior to this offense, he had received good 
proficiency and conduct marks; he had also participated in 
eight combat operations in Vietnam.  

The appellant's service medical records were also reviewed.  
These included the reports of the January 1968 entrance 
examination and the May 1973 separation examination.  They 
both noted that his condition was within normal limits.  
These records contain no mention of any complaints of or 
treatment for any psychiatric conditions.

In September 1994, the appellant testified at a personal 
hearing at the RO.  He stated that his first period of AWOL 
occurred after his return from Vietnam.  He stated that he 
had gotten very drunk and simply failed to return to duty.  
He indicated that while in Vietnam, his wife had filed for a 
divorce.  He had also begun to drink to excess and use 
marijuana and opium during his tour of duty in Vietnam.  
After his return to the United States, he was assigned the 
duties of a correspondence clerk.  He referred to 
difficulties with his superior, as well as with drug and 
alcohol.  At the time that he went AWOL for the second time, 
he indicated that he was tired of playing war games and of 
learning new ways to kill people.  He stated that he left 
again in February 1972 because he had a number of things 
going on in his life.  His brother had reportedly been 
murdered, he was having trouble with drugs and alcohol and he 
was tired of teaching kids how to kill.  He claimed that he 
had tried to tell his commanding officer that he was having 
problems, but that he was ignored and never offered any type 
of counseling.

An Administrative decision issued in November 1994 found that 
the appellant had failed to submit any evidence of compelling 
circumstances which would justify such a prolonged period of 
unauthorized absence.  Therefore, it was found that his 
character of discharge was bar was to benefits, to include 
health care.

This case was remanded in February 1997 because the appellant 
had indicated in 1994 that he had requested that the Board of 
Correction for Naval Records upgrade his discharge.  After 
two requests, the RO was informed that no records pertaining 
to such a request for alteration of the appellant's discharge 
were of record.

The RO also attempted to have the appellant examined by a VA 
psychiatrist in order to determine if he suffered from post 
traumatic stress disorder (PTSD).  It was reasoned that, if 
this disorder was present and had been present at the time of 
his unauthorized absences, the character of his discharge 
could be changed.  The examination was scheduled for 
September 1998.  Unfortunately, the appellant failed to 
report.

Based upon the evidence of record, it is found that the 
appellant's discharge was the result of an absence without 
official leave for a continuous period of at least 180 days.  
The appellant has offered no objective evidence of compelling 
circumstances which would have justified such a prolonged 
period of unauthorized absence.  The service personnel 
records made vague references to "family problems;" 
however, there was no indication of a family emergency that 
would have warranted the lengthy absence in this case.  There 
was also no objective indication that a service-incurred 
disability created a hardship or suffering that resulted in 
his extensive period of AWOL.  His service medical records 
had not suggested the presence of a psychiatric disorder.  
While there was a belief that the appellant might have had 
PTSD at the time of the offenses, this could not be 
objectively confirmed because he failed to report to a 
scheduled VA examination.  Therefore, based upon the evidence 
of record, it is determined that the payment of benefits to 
the appellant is barred as a result of his discharge, which 
was based upon a period of AWOL of at least 180 days.

Health care and related benefits authorized by 38 USCA 
Chapter 17 shall be provided to certain former service 
persons with administrative discharges under other than 
honorable conditions for any disability incurred in or 
aggravated during active military, naval, or air service in 
the line of duty.  They may not be furnished for any 
disability incurred in or aggravated during a period of 
service terminated by a bad conduct discharge or one of the 
bars listed in 38 C.F.R. § 3.12(c).  38 C.F.R. § 3.360 
(1999).  Since it has been found that the appellant's service 
was terminated under one of the bars listed at 38 C.F.R. 
§ 3.12, health care benefits under Chapter 17, title 38, USC, 
are not authorized.


ORDER

The character of the appellant's discharge is a bar to 
benefits.  The appeal is denied.


The character of the appellant's discharge is a bar to health 
care benefits under 38 U.S.C.A., Chapter 17.  The appeal is 
denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

